Citation Nr: 0528779	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound gunshot wound to the left foot.

3.  Entitlement to a rating higher than 10 percent for 
residuals of a gunshot wound to the left hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
June 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2002 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied service 
connection for tinnitus.  As well, the RO confirmed and 
continued a 10 percent evaluation for residuals of a gunshot 
wound to the left foot; also, the RO raised the 0 percent, or 
noncompensable evaluation for residuals of a gunshot wound to 
the left hand to 10 percent.  

The Board remanded the case to the RO, via the Appeals 
Management Center in Washington, D.C., in December 2003, for 
further development.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.  



FINDINGS OF FACT

1.  There is no competent medical evidence linking current 
tinnitus to military service.  

2.  Residuals of a gunshot wound to the left foot are 
productive of no more than moderate impairment.

3.  Residuals of a gunshot wound to the left hand are 
manifested primarily by an angulation of the distal thumb in 
hyperextension and by some sensory changes involving the left 
thumb; there is good grip strength of the left hand, the left 
thumb can be opposed to within one cm. of the other fingers, 
and the wound scar is asymptomatic.  



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (west 2002); 38 C.F.R. § 3.303 
(2005).  

2.  The criteria for a rating higher than10 percent for 
residuals of a gunshot wound of the left foot are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).

3.  The criteria for a rating higher than10 percent for 
residuals of a gunshot wound of the left hand are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5152, 5224 (effective prior to and since August 26, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 (effective 
since August 26, 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (effective prior to and since August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters, dated in 
July 2001 and May 2004, from the RO to the appellant.  The 
letters informed him what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  

As for assisting the veteran with his claims, the Board notes 
that the veteran's service medical records are unavailable.  
The National Personnel Records Center (NPRC) indicated that 
his service medical records are unavailable, as they were 
apparently destroyed in a fire in 1973.  Where service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  When a veteran's 
records have been destroyed, the VA has an obligation to 
search for alternative records which support the veteran's 
case.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare, supra.  In this regard, NPRC obtained a statement 
from the Office of the Surgeon General regarding treatment 
for malaria in September 1951.  Unfortunately, that statement 
does not make reference to conditions pertinent to this 
appeal.  The Board concludes that further efforts to obtain 
service medical records would be futile.

Additionally, the veteran's VA medical records are on file.  
There is no indication that other Federal department or 
agency records exist that should be requested.  He has not 
identified records from non-VA medical sources that must be 
obtained.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  

Note also that the July 2001 VCAA letter from the RO advising 
the veteran of his rights and responsibilities in VA's claims 
process predated the RO's January 2002 decision initially 
adjudicating his claims.  So the VCAA letter complied with 
the sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in Pelegrini, supra.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
concludes that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

A 30 percent rating is warranted for severe foot injuries.  A 
20 percent rating is warranted for moderately severe foot 
injuries.  A 10 percent rating is warranted for moderate foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Note:  With actual loss of use of the foot, rate 40 percent.

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders, including those for residual scarring, 
were revised.  As well, during the pendency of his appeal, 
the schedular criteria for the evaluation of finger injuries 
were also revised  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since August 30, 2002, 
scars may be rated on limitation of function of the part 
affected under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Prior to August 26, 2002, the following rules were observed 
in classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits:

(1)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation.

(2)  Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.

(3)  With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the median transverse fold of the palm; when 
so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.  

Since August 26, 2002, the following rules apply in rating 
ankylosis or limitation of motion of single or multiple 
digits of the hand:

(1)  For the index, long, ring, and little fingers (digits 
II, III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 
degrees of flexion.

(2)  When two or more digits of the same hand are affected 
by any combination of amputation, ankylosis, or limitation 
of motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of 
motion), assigning the higher level of evaluation when the 
level of disability is equally balanced between one level 
and the next higher level.

(3)  Evaluation of ankylosis of the index, long, ring, and 
little fingers:
    (i)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.
    (ii)  If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.
    (iii)  If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.
    (iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
two inches (5.1 cm.) or less between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
favorable ankylosis.

(4)  Evaluation of ankylosis of the thumb:
    (i)  If both the carpometacarpal and interphalangeal 
joints are ankylosed, and either is in extension or full 
flexion, or there is rotation or angulation of a bone, 
evaluate as amputation at metacarpophalangeal joint or 
through proximal phalanx.
    (ii)  If both the carpometacarpal and interphalangeal 
joints are ankylosed, evaluate as unfavorable ankylosis, 
even if each joint is individually fixed in a favorable 
position.
    (iii)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers, evaluate as 
unfavorable ankylosis.
    (iv)  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 
cm.) or less between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, evaluate as 
favorable ankylosis.

(5)  If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  

Under criteria in effect prior to and since August 26, 2002, 
amputation of the thumb of the major or minor extremity 
warrants the following percentage ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5152:

  With metacarpal resection                                                                         
40      30
  At the metacarpophalangeal joint or through the proximal 
phalanx         30      20
  At the distal joint or through the distal phalanx                                        
20      20

The former criteria for rating amputation of the thumb 
contained the following note:  The single finger amputation 
ratings are the only applicable ratings for amputations of 
whole or part of single fingers.


Under criteria in effect prior to and since August 26, 2002, 
ankylosis of the thumb of the major or minor extremity 
warrants the following percentage ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224:

  Unfavorable                                                                                               
20      20
  Favorable                                                                                                   
10      10

The former criteria for rating ankylosis of the thumb 
contained the following note:  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 to 5156.  

The revised criteria for rating ankylosis of the thumb 
contains the following note:  Also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Under criteria in effect since August 26, 2002, limitation of 
motion of the thumb of the major or minor extremity warrants 
the following percentage ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228:

With a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers                            20      20

With a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers                            10      10

With a gap of less than one inch (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers                                           0      0

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See, 
too, 38 C.F.R. § 4.59.

Analysis

Service Connection for Tinnitus

The veteran contends that he has tinnitus from the acoustic 
trauma of artillery fire he was exposed to during the Korean 
War.  He asserts that he has experienced a ringing in his 
ears ever since an episode during 1950, in Korea, when he was 
located only 20 meters from a an artillery piece that fired a 
round.  

The available evidence demonstrates that the tinnitus was 
first established by a VA audiological examination in June 
2004, thus several decades after the veteran had completed 
military service in 1952.  The VA audiologist, who reviewed 
the veteran's claims file and conducted an examination, 
determined that it was not (emphasis added) at least as 
likely as not that the veteran's current tinnitus was 
attributable to any event or occurrence of military service.  
In reaching that determination, the VA audiologist mentioned 
the veteran's history of inservice exposure to artillery 
fire, as well as his history of postservice noise exposure.  
In this regard, the veteran reported working for 37 years in 
a book binding factory where there was noise significant 
enough that he wore hearing protection; as well, he referred 
to recreational hunting when he did not use hearing 
protection.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking his current tinnitus to military service.  
There is no indication from the record that he has medical 
training or expertise.  As a lay person, he is not competent 
to offer a medical opinion regarding the diagnosis or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 2002), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  

In this case, it is clear the veteran engaged in combat as he 
received a Purple Heart and was awarded the Combat 
Infantryman Badge.  However, it should be noted that 38 
U.S.C.A. § 1154 is limited to the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not with the question of either 
current disability or nexus to service, both of which require 
competent medical evidence.  See, Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App 141, 144 (1992).  In other words, the veteran must still 
present competent evidence of a current disability and 
medical evidence showing a nexus between a current disability 
and service.  See, Arms v. West, 12 Vet. App. 188 (1999).  
So, even accepting as true that the veteran was exposed to 
noise during service and that he felt a ringing in his ears 
at that time, he nevertheless has provided no medical 
evidence showing that his current tinnitus had its onset in 
service or is otherwise attributable to service.

For these reasons, the claim for service connection for 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Increased Ratings for Gunshot Wounds Residuals of the Left 
Foot and Left Hand

Service connection was granted for residuals of a gunshot 
wound to the left foot and left hand, and 0 percent, or 
noncompensable evaluations were assigned for each disability, 
effective May 1959.  Subsequently, a 10 percent evaluation 
was assigned for residuals of a gunshot wound to the left 
foot, effective July 1991, and that rating has been in effect 
since then.  As previously mentioned, a 10 percent evaluation 
was assigned for residuals of a gunshot wound to the left 
hand, effective April 2001, and that rating has been in 
effect since then.  

With respect to the left foot, the veteran maintains that he 
experiences swelling, pain and numbness and feels as if he is 
walking on a million needles.  He claims that he is unable to 
walk uphill and must rest often because of left heel pain.  
With respect to the left hand, the veteran contends that he 
feels pain and loss of sensation of the thumb and also has 
pain involving the index finger.  

The veteran was afforded a VA examination in July 1989.  He 
reported he was right handed.  It was found that he ambulated 
unaided.  Manual dexterity was excellent.  Right hand grip 
strength was about 100 pounds; left hand grip strength was 
about 60 pounds.  Right thumb and forefinger pinch grip 
strength was about 40 pounds; left thumb and forefinger pinch 
grip strength was about 20 pounds.  A faint, healed dry scar, 
two cm in length, was seen in the palm of the left hand near 
the base of the left thumb.  The veteran explained that this 
scar was the residual of a gunshot wound sustained in the 
Korean conflict.  Additionally, there were minimal scars on 
the tips of the second and third fingers of the left hand, 
and he explained that these scars were due to a saw injury 
sustained after military service.  No scars were observed on 
the left foot.  The diagnoses were status post gunshot wound 
to the left foot, with no residuals found; status post shell 
fragment wound to the left hand, with dry, healed scar in the 
palm as the sole residual; and status post "table saw 
trauma" to the tips of the second and third fingers of the 
left hand, after military service.

On a VA foot and hand examination in August 2001, the veteran 
again mentioned the shrapnel injury to the left thumb.  He 
also stated that he sustained a gunshot wound to the left 
heel.  It was found that he had no muscle wasting, atrophy or 
deformity of the left hand.  He had full range of motion of 
all fingers and the left wrist.  Also, the examiner observed 
no evidence of injury to the left foot, and there was no 
muscle wasting or atrophy of the heel.  The veteran had full 
range of motion of the ankle, with dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  X-rays of 
the left foot indicated mild osteopenia and a retrocalcaneal 
spur.  Also seen on x-ray was an abnormal hyperextension 
position at the interphalangeal joint of the left thumb, 
which could be secondary to soft tissue injury.  

A VA examination of the feet was performed in May 2004.  
Neurological inspection revealed diminished protective sense 
of the left foot.  The veteran could raise up on his toes and 
heels.  Range of motion of the mid-tarsal joint, subtalar 
joint and ankle joint was good, without pain or crepitus, 
bilaterally, and there were no areas of point tenderness on 
either foot.  Muscle strength was 5/5 in all four planes.  
The veteran walked slowly with the aid of a crutch, but there 
was no discernible limp.  The diagnosis was decreased 
sensation to the left foot.  

A VA examination of the hands was performed in November 2004.  
It was found that the veteran's distal left thumb had 45 
degrees of extension and was abnormally extended in a 
hitchhiker's pose.  There was no atrophy of the left hand.  
He complained of having decreased sensation to sharp touch 
from the base of the thenar eminence of his left thumb to the 
tip of his left thumb, on both the palmar and dorsal 
surfaces.  The veteran fell short by 1.0 cm when attempting 
to touch his left thumb to base of his fifth finger.  Grip 
strength was equal bilaterally.  

The residuals of a gunshot wound to the left foot are most 
appropriately rated, in this case, on the basis of foot 
injuries under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
medical evidence demonstrates that the ankle is the joint 
affected by the original shrapnel injury that involved the 
heel.  Although the veteran has a bone spur in the area of 
the heel, there is no x-ray evidence of damage to the ankle 
joint or bony structures of the hindfoot.  Normal range of 
motion of the ankle is from 0 to 20 degrees of dorsiflexion 
and from 0 to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  The objective evidence shows that the 
veteran has full range of motion of the left ankle.  

In addition, there is no medical evidence of any current 
damage to muscles in the area of the foot where the gunshot 
wound was sustained, as evidenced by objective findings of no 
muscle wasting or atrophy of the heel. There are apparently 
areas of diminished sensation about the left ankle.  At the 
same time, however, motor function of the foot is quite good, 
as evidenced by the veteran's ability to satisfactorily raise 
up on his toes and heels.  In order to be entitled to a 
rating higher than 10 percent for foot injury residuals, 
there must be evidence of moderately severe impairment.  This 
has not been demonstrated.  

The residuals of a gunshot wound to the left hand are most 
appropriately rated, in this case, on the basis of an injury 
to the left thumb under 38 C.F.R. § 4.71a, Diagnostic Codes 
5152, 5224, 5228.  These diagnostic codes pertain, 
respectively, to amputation of the thumb; ankylosis, or 
immobility of the thumb; and limitation of motion of the 
thumb.  The veteran is right handed, so the left hand is his 
minor extremity.  The medical evidence demonstrates that the 
principal residual of the gunshot wound of the left hand is 
the presence of some deformity of the left thumb, with the 
interphalangeal joint of the thumb angulated in a position of 
hyperextension.  At the same time, however, the veteran is 
capable of bringing his left thumb to within 1.0 cm of the 
fifth finger, thus indicating, at most, only slight 
limitation of the range of motion of the left thumb.  
Clearly, there is no objective evidence that the original 
injury to the thumb led to an amputation; as well, there are 
no clinical findings of ankylosis of the thumb.  

There is no objective evidence currently that the veteran has 
wasting or atrophy of muscle structures in the area of the 
left thumb.  The Board is aware that a VA examination in 
several years ago, in July 1989, demonstrated some diminished 
grip strength of the left thumb and forefinger.  However, the 
most recent VA examination in November 2004, for the purpose 
of rating the left thumb disability, showed that the veteran 
had full grip strength of all fingers of the left hand.  

The veteran sustained a postservice injury to the second and 
third fingers of the left hand, and there are x-ray findings 
of traumatic changes involving the distal phalanges of the 
left index finger and left long finger.  He has reported 
sensory changes involving not only the left thumb, but the 
left index finger and left long finger, as well.  Service 
connection is not in effect for injury residuals involving 
fingers other than the thumb, and any disability involving 
either the left index finger or left middle finger may not be 
considered in evaluating the extent of the disability from 
residuals of a gunshot wound to the left hand.  

In order to be entitled to assignment of a rating higher than 
10 percent for residuals of a gunshot wound to the left hand, 
there must be evidence of either amputation of the thumb, 
unfavorable ankylosis of the thumb, or limitation of motion 
of the thumb to the extent that there is a gap of more than 
two inches (5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  This has 
not been demonstrated under either the former or revised 
rating criteria.  

In addition to consideration of the above Diagnostic Codes 
for application to a thumb injury, the Board has also 
considered evaluation to the veteran's left hand disability 
on the basis of a scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  The medical evidence demonstrates that the wound 
scar of the left thumb is well healed.  There is no 
indication of adherence of the scar to underlying muscles of 
the hand.  There is no medical evidence that the scar in any 
way impedes motion or function of the thumb.  The scar, then, 
is essentially asymptomatic.  From an objective standpoint, 
the veteran is not entitled to assignment of a rating higher 
than 10 percent for residuals of a gunshot wound to the left 
hand on basis of a scar, under either the former or revised 
rating criteria.

Statements from the veteran indicate that he experiences pain 
with motion of the left foot and left hand.  He also reports 
certain functional limitations, including an inability to 
walk uphill and the need to rest often because of left heel 
pain.  However, no VA examiner found objective indications 
that pain actually accompanied range of motion of the left 
foot or left hand.  Also, there is no demonstrated muscle 
wasting or atrophy of the left foot or left hand, thus 
indicating no weakness or premature or excess fatigability.  
Moreover, the recent medical evidence shows that the 
veteran's left foot does not produce a verifiable limp, nor 
is the veteran shown to have loss of left hand grip 
strength-these findings indicate no loss of coordination 
from gunshot residuals involving either the left foot or left 
hand.  Each of the currently assigned 10 percent ratings for 
the disabilities of the left foot and left hand takes into 
account any additional range of motion loss from pain, 
weakened movement, excess fatigability or incoordination.  
So an increased evaluation, based on pain or functional loss 
alone, is not warranted.  The veteran is not entitled to 
additional compensation under the holding in DeLuca or the 
provisions of 38 C.F.R. §§ 4.40 and  4.45.

In determining that increased ratings for gunshot wounds of 
either the left foot or left hand are not warranted, the 
Board has been mindful of the benefit-of-the-doubt doctrine.  
But since, for the reasons stated, the preponderance of the 
evidence is against the claims, the doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for tinnitus is denied.

A rating higher than 10 percent for residuals of a gunshot 
wound gunshot wound to the left foot is denied.

A rating higher than 10 percent for residuals of a gunshot 
wound to the left hand is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


